In re Stiltner, Amanda J. Boteler; Bo-teler, Amanda J.; Randazzo, Salvador J.; — Plaintiffs; Applying for Writ of Cer-tiorari and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. C, Nos. 82-367, 82-373; to the Court of Appeal, Fourth Circuit, Nos. 2000-CA-2751, 00-CA-2752.
Writ granted on the issue of sanctions imposed by the trial court on Amanda Agnelli, individually. The trial court’s judgment made no specific finding and there is no indication that Amanda Agnelli took any actions to violate La.C.C.P. art. 863. Therefore, the decisions of the lower courts are reversed with respect to the imposition of sanctions against Amanda Agnelli, individually. In all other respects, this writ application is denied.
CALOGERO, C.J., would grant and docket.
JOHNSON, J., would deny the writ.
TRAYLOR, J., would deny the writ.